UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1459



MARY L. OUTIN,

                                           Plaintiff - Appellant,

         versus

TRAVELERS INSURANCE COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-94-1818-3-19BD)


Submitted:   December 10, 1996        Decided:     December 19, 1996


Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Mary L. Outin, Appellant Pro Se. Jonathan Pharr Pearson, Stephen
Carrington Mitchell, OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
Columbia, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary L. Outin appeals the district court's order granting

summary judgment to Defendant in this employment discrimination

action. We have reviewed the record and the district court's opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Outin v. Travelers Insurance Co., No. CA-94-1818-3-
19BD (D.S.C. Mar. 20, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2